DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission for Application #16/520,937, filed on 02/21/2022, has been entered.  The following is a NON-FINAL OFFICE ACTION in response to the request for continued examination.
Claims 1, 4-8, and 11-24 are now pending and have been examined. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 15, from which claim 16 depends, describes a mobile device associated with a user, the location being transmitted, merchants being represented that are within a given radius, receiving a selection of a merchant, transmitting of a gift card, receiving of a digital gift card, displaying of the code, and receiving an indication that the merchant has been paid.  Yet, claim 16 describes the mobile device being operated by another merchant and using the gift card on behalf of the other merchant.  But, the applicant’s specification describes merchants receiving separate UPC cards that are redeemable at network merchants in response to transactions that re completed (see such as [001] and [012] of the filed specification).  The examiner is not able to ascertain how the limitations of claim 16 fit with claim 15 and the description in the specification. Therefore, the claims do not clearly and distinctly describe the metes and bounds of the invention and appropriate correction is required.


Claim Rejections - 35 USC § 103(a)

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 5-8, 12-15, 17, 19-21, and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Priebatsch, et al. Pre-Grant Publication No. 2016/0371668 A1 in view of Lang, Pre-Grant Publication No. 2006/0178932 A1 and in further view of Glass, et al., Pre-Grant Publication No. 2013/0304605 A1 and in further view of Levitt, et al., Pre-Grant Publication No. 2004/0215507 A1.
Regarding claims 1, 8, 15, and 17, Priebatsch teaches:
A … method (article of manufacture)… comprising:
receiving… from the mobile device, representations of a digital gift card request for the user, a first amount, and a merchant  (see [0035] which teaches the mobile device, [0062] in which a mobile gift card purchase interface is taught, and [0063] in which the request to purchase a gift card includes user information, the actual request, gift card amount, and other information; the examiner notes that the merchant information is considered inherent, as a gift card could not be issued without knowledge of which merchant it is for since the system services multiple merchants as taught in such as [0024]; see also [0064], [0092]-[0093], and [0095] in which limitations of a gift card include a particular merchant or location, which further supports the inherency argument; further, [0093]-[0095] describes the purchaser selecting the merchant location that the gift card will be branded to; see at least [0019] which teaches the gift card being a digital gift card)
debiting…an account associated with the user by a second amount, wherein the second amount is less than the first amount (see at least [0095] in which the user is debited less than the face value of the gift card since the gift card is being offered at a discount to face value as an incentive for the user to purchase it)
determining…a branding for the merchant (see [0092]-[0095] in which the gift card is branded to a particular merchant; the examiner notes that while the reference does not explicitly say “determine a branding for the merchant,” the reference clearly teaches a gift card branded to a merchant, otherwise the recipient would not be able to know that it is branded to “Joe’s Coffee” and request a change to “Starbucks”)
transmitting… to the mobile device, a digital gift card with the branding for the merchant, wherein the digital gift card is for the first amount and is associated with a code (see at least [0066]-[0072]; see also [0064] and [0092]-[0095] in which the purchase clearly selects a specific merchant for which the gift card will be branded and 
receiving…from a scanning device associated with the merchant, a request to validate the code, wherein the code was displayed to the scanning device by the mobile device (see [0022] and [0073]-[0078]; see also [0059]-[0060] in which a user presents the QR code on their mobile device, the merchant POS scans the code, and the code is transmitted for validation)
transmitting…to the scanning device, validation of the code (see [0022], [0059]-[0060], and [0073]-[0078])
Priebatsch, however, does not appear to specify:
receiving…from a mobile device, a location of the mobile device, wherein the mobile device is associated with a user, and wherein the location was obtained by way of location-determining hardware of the mobile device
transmitting…to the mobile device, representations of one or more merchants with physical presence within a given radius of the location and that participates in a purchasing network associated with the computing system
wherein the merchant is selected from the one or more merchants 
Lang teaches:
receiving…from a mobile device, a location of the mobile device, wherein the mobile device is associated with a user, and wherein the location was obtained by way of location-determining hardware of the mobile device (see [0043])
transmitting…to the mobile device, representations of one or more merchants with physical presence within a given radius of the location and that participates in a purchasing network associated with the computing system (see Figures 5 and 7 and 
wherein the merchant is selected from the one or more merchants (see Figures 8 and 9 and [0048]-[0049])
It would be obvious to one of ordinary skill in the art to combine Lang with Priebatsch because Priebatsch allows for users to request and purchase gift cards on their device, and providing options to the user based on location would allow the user to know their available options that are conveniently located in their proximity.  
Priebatsch and Lang, however, does not appear to specify:
that is one of the one or more merchants with physical presence near the location
Glass teaches:
that is one of the one or more merchants with physical presence near the location (see [0069] in which the user is displayed on their mobile device nearby available gift cards for specific merchants for purchase based on their GPS location)
It would be obvious to one of ordinary skill in the art to combine Glass with Priebatsch and Lang because Lang already teaches a map on a mobile device for viewing available offers for redemption near the mobile device user for specific merchants nearby, and displaying gift cards for purchase would incentivize a user interested in a gift card and the nearby merchant to take advantage of the gift card opportunity, especially at a discount, and allows the business to reach local users, which would increase the chance of response.  
Priebatsch, Lang, and Glass, however, does not appear to specify:
and that participate in a merchant-to-merchant purchasing network associated with the computing system
Levitt 
and that participate in a merchant-to-merchant purchasing network associated with the computing system (see Abstract, [0017], [0023], and [0043] in which merchants participate as members in a merchant-to-merchant purchasing network and are rewarded for the purchases)
It would be obvious to one of ordinary skill in the art to combine Levitt with Priebatsch,  Lang, and Glass because Priebatsch as well as Lang already teach merchants joining the system for distribution of their branded gift cards or offers to mobile users, and the merchants also belonging to a purchasing network would allow for the merchants to also collaborate and benefit from the other merchants that belong to the system, making for a dual benefit in joining the system, both as a merchant and a purchasing member with other merchants.
**The Examiner notes that there are multiple interpretations of the limitation “merchant-to-merchant” purchasing network added by amendment, and the limitation is very broad.  The applicant’s specification describes both a network in which merchants buy products and services from other merchants in the network of merchants as payment for transactions, and there is also described a user purchasing a gift card that could be used within a network of merchants.  Also, there is no further description of what is meant by the limitation in the applicant’s arguments and response, and the specification broadly describes various aspects of the “merchant-merchant purchasing network” that can not all be read into the claim limitation.    Therefore, the broadest reasonable interpretation is taken in examination of the claims in what a merchant-merchant purchasing network encompasses in light of the specification and the claims.  If the applicant is wishing to capture some aspect of the network the examiner suggests further detail by amendment**

Regarding claims 5 and 12, the combination of Priebatsch, Lang, Glass, and Levitt teaches:
the method of claim 1…
Priebatsch further teaches:
wherein the first amount is a value of goods or service purchased from the merchant by way of the mobile device (see [0035] which teaches the mobile device, [0062] in which a mobile gift card purchase interface is taught, and [0063] in which the request to purchase a gift card includes user information, the actual request, gift card amount, and other information; the examiner notes that the merchant information is considered inherent, as a gift card could not be issued without knowledge of which merchant it is for since the system services multiple merchants as taught in such as [0024])
wherein the second amount is the first amount minus a discount applied to the value of goods or services purchased (see at least [0095] in which the user is debited less than the face value of the gift card since the gift card is being offered at a discount to face value as an incentive for the user to purchase it)
 
Regarding claims 6, 13, and 19, the combination of Priebatsch, Lang, Glass, and Levitt teaches:
the method of claim 1…
Priebatsch further teaches:
wherein the code is from a barcode that identifies the digital gift card (see [0023], [0032], [0042], [0047], [0068], [0071], and [0077] in which a bar code is scanned from the user mobile device that represents the digital gift card)

Regarding claims 7 and 14, the combination of Priebatsch, Lang, Glass, and Levitt teaches:
the method of claim 1…
Priebatsch further teaches:
transmitting…a second validation of the code, wherein the validation of the code and the second validation of the code both indicate that a purchase of goods or services for the first amount has been successful (see [0073]-[0078], [0120]-[0121] in which multiple purchases are made with the gift card, and [0126]-[0128] in which reloading of the gift card takes place)

Regarding claim 20, the combination of Priebatsch, Lang, Glass, and Levitt teaches:
the method of claim 15
Lang further teaches:
wherein the merchant is selected from a plurality of merchants displayed on a graphical user interface of the application, wherein the plurality of merchants are all within a given physical distance from the mobile device (see Figures 5 and 7 and [0044]-[0048]; see also Figures 8 and 9 and [0048]-[0049] in which the merchant is selected from among multiple merchants displayed on the interface)
It would be obvious to one of ordinary skill in the art to combine Lang with Priebatsch because Priebatsch allows for users to request and purchase gift cards on their device, and providing options to the user based on location would allow the user to know their available options that are conveniently located in their proximity.  


Regarding claims 21 and 23, the combination of Priebatsch, Lang, Glass, and Levitt teaches:
the method of claim 1…
Lang further teaches:
receiving…from the mobile device a selection of the merchant from the one or more merchants (see Figures 8 and 9 and [0048]-[0049] in which the merchant is selected from among multiple merchants displayed on the interface)
It would be obvious to one of ordinary skill in the art to combine Lang with Priebatsch because Priebatsch allows for users to request and purchase gift cards on their device, and providing options to the user based on location would allow the user to know their available options that are conveniently located in their proximity.  


Claims 4 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Priebatsch, et al. Pre-Grant Publication No. 2016/0371668 A1 in view of Lang, Pre-Grant Publication No. 2006/0178932 A1 and in further view of Glass, et al., Pre-Grant Publication No. 2013/0304605 A1 and in further view of Levitt, et al., Pre-Grant Publication No. 2004/0215507 A1 and in further view of Wilson, Pre-Grant Publication No. 2009/0144152 A1 and in further view of Lennon, et al. Pre-Grant Publication No. 2017/0011387 A1.
Regarding claims 4 and 11, the combination of Priebatsch, Lang, Glass, and Levitt teaches:
the method of claim 1…
Priebatsch 
transmitting the digital gift card with the branding for the merchant (see at least [0066]-[0072] and [0092]-[0095])
Priebatsch, Lang, Glass, and Levitt, however, does not appear to specify:
allocating a universal prepaid card for the first amount to the mobile device
Wilson further teaches:
allocating a universal prepaid card for the first amount to the mobile device (see [0007]-[0008] in which a stored value card is used as payment for the salesperson, and the amount is calculated from the sale minus all loan amounts, commissions, and fees, and is therefore less than the original amount of the sale)
It would be obvious to one of ordinary skill in the art to combine Wilson with Priebatsch, Lang, and Glass because the users in Priebatsch are already paying for the prepaid card, and giving them a discount would further incentivize them to use the prepaid cards and a universal prepaid card would give them more redemption options.

Priebatsch, Lang, Glass, Levitt, and Wilson, however, does not appear to specify:
exchanging the universal prepaid card with the digital gift card
Lennon teaches:
exchanging the second universal prepaid card with the digital gift card (see at least [0008])
It would be obvious to one of ordinary skill in the art to combine Lennon with Priebatsch, Lang, and Wilson because Priebatsch already teaches transmitting the digital gift card and allocating a universal prepaid card, and first allocating a universal prepaid card and then exchanging it for a gift card would allow the user to receive the allocated amount right away and then exchange for a gift card once they know what they would like to receive, all .  


Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Priebatsch, et al. Pre-Grant Publication No. 2016/0371668 A1 in view of Lang, Pre-Grant Publication No. 2006/0178932 A1 and in further view of Glass, et al., Pre-Grant Publication No. 2013/0304605 A1 and in further view of Levitt, et al., Pre-Grant Publication No. 2004/0215507 A1 and in further view of Wolff, Pre-Grant Publication No. 2014/0304147.
Regarding claim 16, the combination of Priebatsch, Lang, Glass, and Levitt teaches:
the method of claim 1
Levitt further teaches:
wherein the merchant and the other merchant are part of a network of merchants (see Abstract, [0017], [0023], and [0043] in which merchants participate as members in a merchant-to-merchant purchasing network and are rewarded for the purchases)
It would be obvious to one of ordinary skill in the art to combine Levitt with Priebatsch,  Lang, and Glass because Priebatsch as well as Lang already teach merchants joining the system for distribution of their branded gift cards or offers to mobile users, and the merchants also belonging to a purchasing network would allow for the merchants to also collaborate and benefit from the other merchants that belong to the system, making for a dual benefit in joining the system, both as a merchant and a purchasing member with other merchants.
Priebatsch, Lang, Glass, and Levitt, 
wherein the mobile device is operated by another merchant, and using the digital gift card on behalf of the other merchant,  and wherein the merchant can redeem payment within the network of merchants
Wolff teaches:
wherein the mobile device is operated by another merchant, and using the digital gift card on behalf of the other merchant, and wherein the merchant can redeem payment within the network of merchants (see Figures 1 and 3, [0016], and [0034] in which employees of merchants can purchase discount gift cards as part of their paychecks, and the gift cards can be redeemed at any merchant in the group of merchants allowing the gift card purchases, and the gift cards give the employee a discount for any purchase at the group of merchants, not just their own employer)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Wolff with Priebatsch, Lang, and Glass because Priebatsch already teaches discounted gift cards sold to mobile users, and allowing users from a group of merchants to use the gift cards for discounted purchases from the group of merchants would allow for the merchant group to incentivize purchases from the rest of the group, which would also increase their own revenue potential.
	**The Examiner notes that the limitation is confusing, as the mobile device that was originally of the user whose location was known and who was requesting a gift card is now also of the merchant and who seems to receive payment that can be used at other merchants.  There seem to be two embodiments or aspects of the invention being mixed together in the claims.**

Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Priebatsch, et al. Pre-Grant Publication No. 2016/0371668 A1 in view of Lang, Pre-Grant Publication No. 2006/0178932 A1 and in further view of Glass, et al., Pre-Grant Publication No. 2013/0304605 A1 and in further view of Levitt, et al., Pre-Grant Publication No. 2004/0215507 A1 and in further view of Wilson, Pre-Grant Publication No. 2009/0144152 A1 and in further view of Mulcahy. Pre-Grant Publication No. 2012/0248755 A1.
Regarding claim 18, the combination of Priebatsch, Lang, Glass, and Levitt teaches:
the method of claim 15…
Priebatsch, Lang, Glass, and Levitt, however, does not appear to specify:
wherein a second amount is credited to an account associated with the merchant as a universal prepaid card, wherein the second amount is less than the first amount
Wilson teaches:
wherein a second amount is credited to an account associated with the merchant as a universal prepaid card, wherein the second amount is less than the first amount  (see [0007]-[0008] in which a stored value card is used as payment for the salesperson, and the amount is calculated from the sale minus all loan amounts, commissions, and fees, and is therefore less than the original amount of the sale)
It would be obvious to one of ordinary skill in the art to combine Wilson with Priebatsch, Lang, and Glass because Priebatsch are already paying for the prepaid card, and giving them a discount would further incentivize them to use the prepaid cards.

Priebatsch, Lang, Glass, Levitt, and Wilson, 
wherein the universal prepaid card is redeemable by the merchant for face value within a network of merchants, and wherein the universal prepaid card is redeemable by the merchant for less than the face value in cash 
Mulcahy teaches:
wherein the universal prepaid card is redeemable by the merchant for face value within a network of merchants, and wherein the universal prepaid card is redeemable by the merchant for less than the face value in cash (see Abstract and [0023]-[0025] in which the Magazine Gold Card is redeemable for full face value for magazine subscriptions with one of many magazine merchants or is redeemable for less than face value in cash)
It would be obvious to one of ordinary skill in the art to combine Mulcahy with Priebatsch, Lang, Glass, and Wilson because Priebatsch already teaches merchants wanting to incentivize their users to spend within the network, and having merchants also participate maintains commitment and benefits all merchants with higher spending on each other’s products and services.


Claims 22 and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Priebatsch, et al. Pre-Grant Publication No. 2016/0371668 A1 in view of Lang, Pre-Grant Publication No. 2006/0178932 A1 and in further view of Glass, et al., Pre-Grant Publication No. 2013/0304605 A1 and in further view of Levitt, et al., Pre-grant Publication No. 2004/0215507 A1 and in further view of Tabor, et al., Pre-Grant Publication No. 2013/0144702 A1.
Regarding claims 22 and 24, the combination of Priebatsch, Lang, Glass, and Levitt teaches:
the method of claim 1…
Priebatsch, Lang, Glass, and Levitt, however, does not appear to specify:
wherein the one or more merchants are also specified based on one or more of past purchasing habits of the user and a determined likely need for a similar purchase 
Tabor teaches:
wherein the one or more merchants are also specified based on one or more of past purchasing habits of the user and a determined likely need for a similar purchase (see [0036]-[0038] in which a set of merchants to potentially display to a mobile device user are filtered by a predetermined proximity from the mobile device current location as well as by purchasing habits of the user)
It would be obvious to one of ordinary skill in the art to combine Tabor with Priebatsch,  Lang, and Glass because Lang already displays merchants within a radius of the mobile device and uses other user information in the targeting, and targeting based on past purchase habits would allow for a reasonable chance that the user is interested in the particular merchant and product based on their past behavior.



Response to Arguments
Regarding the applicant’s arguments in response to the rejections under 35 USC § 103:
Regarding the applicant's argument on pages 13-14 of the response that Priebatsch and Lang do not teach or suggest determining a branding for the merchant claimed:
First, the examiner points out that the limitation in the claim only states “determining…a branding for the merchant.”  This is much different than the suggestion that different brandings can be included such as trademarks, lettering, logos, as the applicant argues.  There is no selection step based on any kind of rules or factors.  And, there is no user Further, Figures 13-15 of the applicant’s filed specification says only “transmit, to the mobile device, a digital gift card branded by the merchant.”  And, the examiner fins no other support in the specification other than a verbatim description of Figures 13-15 as transmitting or receiving gift cards that are “branded by the merchant.”  
The examiner also points out that claim 1 teaches a method “comprising” so therefore the steps are not required to be in order.
Further, the examiner notes that in Priebatsch the merchant is selected first and then the card is branded as clearly described in [0079].  They do not occur at the same time, since there needs to be a selection prior to the branding.   
Therefore, the argument is not persuasive and the rejection is sustained.

All other arguments have been considered but are MOOT in light of the new prior art cited by the examiner in response to and necessitated by the applicant’s amendments to the claims.
 


Conclusion
The following prior art references were not relied upon in this office action, but are considered pertinent to the applicant’s invention:
Wolfe, et al., Pre-Grant Publication No. 2014/0214663 A1- merchant gift cards that are available for purchase are sent to a mobile device of a user for display while a user is at a particular merchant location, the gift cards displayed on the current user location
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on M-F 8:30am-4:30pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.